DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicant’s amendments were received on 8/29/2022. Claims 1 and 3 have been amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Terminal Disclaimer
The Terminal Disclaimers submitted on 8/29/22 has been approved and accepted.

Claim Analysis
It is noted that claims 1-3, 5, 9, 11-16 comprises “intended use” language such as coolant fluid and cathode fluid and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 102
The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marianowski, on claims 1-3, 5, 9, 11-16 are withdrawn because the Applicant amended the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 5, 9, 11, 12, 14-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Darling et al. (US Publication 2012/0164559).
Regarding claims 1, the Darling et al. discloses a method of directing a fluid and a product of  electrochemical fuel cell assembly a comprising a flow field of fluid flow channels in a fluid flow plate (16a and 16b), a first plurality of fluid flow channels defining a cathode fluid flow field ([0011]), an array of first fluid transfer points being disposed along an edge of the flow field (42 or 44) for communicating fluid into or out of the first plurality of fluid flow channels and forming a first distribution gallery (52 or 54) having a first peripheral edge portion bounded by the array of first fluid transfer points (along the edge of 42 and 44) with at least two second peripheral edge portions each bounded by one of at least two arrays of second fluid transfer points disposed along at least two cathode fluid access edges  (two edges along 66, 68, 70, 60, 62, 64) of the fluid flow plate. The first distribution gallery comprises an open array of plurality of raised features (80).
Regarding claim 2, the Darling et al.  discloses the first distribution gallery is configure for fluid communication and fluid distribution between the array of first fluid transfer points and the at least two arrays of second fluid transfer points, disposed at oblique angles (three edges along 66, 68, 70, 60, 62, 64 ) to the first peripheral edge portion such that the total length of the at least two arrays of second fluid transfer points is at least as the length of the array of first fluid transfer points (the length of the total oblique angles at the edge before entering the manifolds is larger than the length of the edges of the active to the inactive area).
Regarding claims 3 and 9, the Darling et al. reference discloses a method of directing a fluid and a product of  electrochemical fuel cell assembly a comprising a flow field of fluid flow channels in a fluid flow plate, a first plurality of fluid flow channels defining a cathode fluid flow field (one of 16a, 16b), an array of first fluid transfer points being disposed along an edge of the flow field (Fig. 2, along edge of 44, 42) for communicating fluid into or out of the first plurality of fluid flow channels and forming a first distribution gallery having a first peripheral edge portion bounded by the array of first fluid transfer points with at least two second peripheral edge portions each bounded by one of at least two arrays of second fluid transfer points disposed along at least two cathode fluid access edges of the fluid flow plate. The first distribution gallery comprises an open array of raised features (the surfaces between the dimples 80). The Darling et al. reference further discloses forming a second plurality of fluid flow channels extending across the area that defines the flow field (the other of 16a and 16b), the second plurality of fluid flow channels defining a different fluid flow field, forming an array of third fluid transfer points (fig. 2 but for the other of 16a and 16b) disposed along an edge of the flow field for communicating fluid into or out of the second plurality of fluid flow channels. In addition, the Darling et al.  further discloses forming a second distribution gallery having a third peripheral edge portion bounded by the array of third fluid transfer points and having at least two fourth peripheral edge portion each bounded by one of at least two arrays of fourth fluid transfer points disposed along at least two a different fluid access edges of the fluid flow plate, the second distribution gallery  configured for fluid communication and fluid distribution between the array of third fluid transfer points and the at least two arrays of fourth fluid transfer points disposed at oblique angles to the third peripheral edge portion of the second distribution gallery such that the total length of the arrays of fourth fluid transfer points  is at least as long or longer as the length of the array of third fluid transfer points and wherein the second distribution gallery comprise an open array of plurality of raised features (80). 
Regarding claim 5, the Darling et al. discloses the array of the first fluid transfer points and the array of the third fluid transfer points are superposed on one another (can be seen in Fig. 1, either 16a and 16b are superimposed from each other or the other side of each 16a and 16b).
Regarding claim 11, the Darling et al. reference discloses at least two different fluid access edges comprises internal edges of the flow plate (grooves facing the MEA are internal; Fig 1)
Regarding claims 13, Darling et al. discloses further comprising passing fluid through each fluid flow channel (reactant or coolants).
Regarding claim 14, the Darling et al. reference discloses castellated structures at the fluid access edges (Fig. 3 and 4, combination of 60, 62, 64)
Regarding claims 15 and 16, the Darling et al. discloses the fluid flow plate in which the first gallery is shaped such that the total length of the arrays of second fluid transfer point disposed along the two second peripheral edge portions is at least 1.2 times longer than the length of the array of first fluid transfer point (measured the total length of edges entering manifold).
Allowable Subject Matter
Claim 12 is allowed.
Double Patenting
The nonstatutory double patenting rejection are withdrawn because the Applicant filed Terminal Disclaimers.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 9, 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725